Case 19-03392-JMC-13        Doc 38 Filed 09/25/19 EOD 09/25/19 13:36:54               Pg 1 of 4
                          SO ORDERED: September 25, 2019.




                          ______________________________
                          James M. Carr
                          United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


IN RE:                                    )
                                          )
ERNEST RONALD WILKINS and                 )
ANN MARIE GRISSOM-WILKINS,                ) Case No. 19-03392-JMC-13
                                          )
                        Debtors.          )
__________________________________________)


            ORDER SUSTAINING OBJECTION TO PROOF OF CLAIM NO. 4

         THIS MATTER comes before the Court on the Objection to Proof of Claim and Notice

of Response Deadline filed by Ernest Ronald Wilkins and Ann Marie Grissom-Wilkins

(“Debtors”) on July 31, 2019 (Docket No. 30) (the “Objection”), as to Proof of Claim No. 4 (the

“Claim”) filed by Augusta Green Homeowners Association, Inc. (“Creditor”) on June 3, 2019.

The Court, having reviewed the Objection, the Claim, the Amended Augusta Green Homeowners

Association, Inc.’s Opposition to Debtors’ Objection to Proof of Claim and Notice of Response

Deadline filed by Creditor on August 15, 2019 (Docket No. 33), having heard the representations

of counsel for Creditor and counsel for Debtors at a hearing on September 10, 2019 (the

“Hearing”), and being otherwise duly advised, now SUSTAINS the Objection.
Case 19-03392-JMC-13          Doc 38     Filed 09/25/19      EOD 09/25/19 13:36:54         Pg 2 of 4



Background

       Debtors own real property located at 4425 Mulligan Way, Indianapolis, IN 46268

(the “Property”). The Property is subject to the Declaration of Covenants, Conditions and

Restrictions of Augusta Green recorded on September 5, 1996 with the office of the Marion

County Recorder (the “Declaration”). The Declaration establishes Debtors’ obligation to pay

assessments to Creditor on an ongoing basis. The Declaration also contains language that

purports to provide for a grant by Debtors to Creditor of a lien on the Property to secure

assessments that become delinquent because such assessments were not paid on the due date.

Declaration, Art. V, § 5.8. Attached to the Claim is a copy of the Augusta Green Homeowners

Association, Inc. Delinquency Policy Resolution adopted on July 31, 2017 (the “Resolution”).

Per its terms, the Resolution sets forth procedures, rules and regulations for the collection of

assessments, including unpaid assessments. Neither the Declaration nor the Resolution

addresses the recording of a notice of lien pursuant to Ind. Code § 32-28-14-5 and/or -6.

       On May 10, 2019, Debtors filed their chapter 13 bankruptcy petition. On June 3, 2019,

Creditor filed the Claim asserting a secured claim in the amount of $7,403.73 for unpaid

assessments, interest, fees and costs with respect to the Property. Debtors objected to the Claim

on the grounds that recordation under Ind. Code § 32-28-14-6 is a requirement for an effective

homeowners association (“HOA”) lien. Absent recordation, Debtors assert that the Claim should

be treated as a general unsecured claim which is deemed satisfied in full upon plan completion

and entry of discharge. Creditor contends that the unpaid assessments are a consensual lien

against the Property arising from the Declaration and enforced pursuant to the Resolution; and

that because recordation is not a requirement of the Declaration or Resolution, Creditor has an

effective lien and, therefore, a secured claim, notwithstanding the fact that Creditor did not

record a notice of lien.
Case 19-03392-JMC-13          Doc 38      Filed 09/25/19    EOD 09/25/19 13:36:54            Pg 3 of 4



Discussion

       The enabling law that allows for an HOA to obtain a lien on a homeowner’s real property

is set forth in Ind. Code §§ 32-28-14-1 et seq. (the “HOA Lien Statute”). The issue raised is

whether Creditor may hold a valid enforceable lien without recording a notice provided for in the

HOA Lien Statute.

       Generally, a consensual lien is created pursuant to an applicable statutory scheme. So, in

Indiana, (1) consensual liens on personal property (“security interests”) are generally created and

perfected pursuant to Article 9 of the Uniform Commercial Code (“UCC”), Ind. Code §§ 26-1-

9.1-101 et seq.; and (2) consensual liens (“mortgage liens”) on real property are generally created

and perfected under provisions of Article 29 of Title 32 of the Indiana Code. HOA consensual

liens are created and perfected pursuant to the HOA Lien Statute. Under the statutory schemes

alluded to above, statutes generally govern when a lien (1) attaches to the collateral (personal or

real property); and (2) is perfected for purposes of establishing priority between the lienholder

and others claiming an interest in the collateral.

       The concepts of attachment of a lien and the lien’s perfection are distinct and are used for

very different purposes under Indiana’s statutory schemes relating to liens. For example, under

Article 9 of the UCC, a security interest (e.g. lien) provided for under a security agreement

attaches to the collateral pursuant to Ind. Code § 26-1-9.1-203. However, an attached

enforceable security interest is generally not fully enforceable against a third party claiming an

interest in the collateral absent perfection. Perfection in personal property is generally

accomplished under Article 9 of the UCC by the proper recording of a financing statement or

UCC-1. See Ind. Code § 26-1-9.1-310.

       In the statutory scheme established by the HOA Lien Statute, (1) effectiveness and

attachment of a lien are governed by Ind. Code §§ 32-28-14-5(a) and -6; and (2) perfection
Case 19-03392-JMC-13              Doc 38       Filed 09/25/19       EOD 09/25/19 13:36:54             Pg 4 of 4



establishing rights and priorities vis-à-vis third parties is governed by Ind. Code §§ 32-28-14-

5(b) and -7. Sections 5(a) and 6 clearly provide that an HOA lien does not attach or become

“effective” as to anyone (including the homeowner) unless and until the HOA properly records a

notice described by section 5(c) in the office of the county recorder.

        Bankruptcy Code § 502(b)(1) provides that a claim will be disallowed to the extent it “is

unenforceable against the debtor and property of the debtor, under … applicable law …”. Here,

a lien on the Property in favor of Creditor has not attached or become effective because Creditor

did not record a notice of lien as required by Ind. Code §§ 32-28-14-5 and -6. Therefore, the

Claim is disallowed as a secured claim and allowed as a general unsecured claim to the extent

owing under the Declaration. 1

        Said another way, although the Declaration purports to grant a lien upon delinquency,

Indiana’s HOA Lien Statute clearly and expressly provides that any such lien does not become

effective or attach to a homeowner’s real property unless and until a proper notice meeting the

statutory requirements is recorded in the county recorder’s office. Recordation of the notice is

not solely done to establish priority vis-à-vis third parties; it is necessary to create a lien on a

homeowner’s property.

        Because there is no effective lien on the Property, Debtor’s Objection is SUSTAINED.

The Claim is DISALLOWED as a secured claim and ALLOWED as a general unsecured claim.

        IT IS SO ORDERED.

                                                      ###




1
        Alternatively, the Court would reach the same conclusion on the theory that a trustee has the power as a
hypothetical bona fide purchaser (see Ind. Code § 32-28-14-7(b)(2)) to avoid an unperfected lien under Bankruptcy
Code § 544(a)(3). In that case, the unperfected lien claim would be disallowed under Bankruptcy Code § 502(d).
